United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-583
Issued: October 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from a March 23, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his request for
reimbursement of travel expenses and a September 22, 2006 hearing representative’s decision
affirming the March 23, 2006 decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion by denying appellant’s request for
reimbursement of travel expenses.
FACTUAL HISTORY
In April 1991 appellant, then a 39-year-old medical technician, filed an occupational
disease claim alleging that he sustained dysfunction of the immune system and chemical
hypersensitivity causally related to factors of his federal employment. He stopped work on

October 5, 1987 and did not return. The Office accepted the claim for a permanent aggravation
of chemical hypersensitivity.
On February 21, 2006 the Office requested that appellant submit, within 30 days, a
detailed medical report from his attending physician addressing his current condition and its
relationship to his federal employment. The Office noted that the last medical report submitted
was dated August 20, 1999.
On March 2, 2006 appellant requested additional time to submit medical information. He
indicated that he had scheduled an appointment with his attending physician, Dr. William J. Rea,
a Board-certified surgeon, located in Dallas, Texas. Appellant requested that the Office
authorize testing by Dr. Rea and travel expenses to go to Dallas. He stated, “The roundtrip will
be a minimum of 950 miles, plus local miles. I will be driving my own car. I need authorization
stating your office will pay for lodging, meals, travel expenses, and testing, including blood work
and other tests Dr. Rea feels are necessary.”
By decision dated March 23, 2006, the Office denied appellant’s request for travel
expenses to Dallas, Texas to see Dr. Rea. The Office indicated that it was his burden to submit
medical evidence to support continued disability and informed him that it would transfer his care
to another physician if he did not provide current medical evidence.
On April 19, 2006 appellant requested a review of the written record. He contended that
there was not a physician who specialized in multiple chemical sensitivity in his commuting
area. Appellant noted that the Office had scheduled second opinion examinations with nine
physicians from Hattiesburg, Mississippi, to Memphis, Tennessee, but that each physician
declined to evaluate him. He asserted that Dr. Rea was the most qualified physician in the
country to treat his condition and submitted Dr. Rea’s curriculum vitae. Appellant also noted
that the Office had approved travel and testing expenses when he went to see Dr. Rea in 1999.
He submitted copies of letters from the Office scheduling him for a second opinion examination.
By decision dated September 22, 2006, the Office hearing representative affirmed the
March 23, 2006 decision. He found that appellant lived only 40 to 45 miles from Jackson,
Mississippi, which had numerous hospitals and a medical school. The hearing representative
additionally found that Jackson had 232 Board-certified internists and 17 physicians Boardcertified in allergy and immunology. He determined the fact that second opinion examiners
refused to evaluate appellant did not show that he could not obtain treatment in the area. The
hearing representative concluded that it was not reasonable and necessary for appellant to travel
to Dallas for medical treatment and affirmed the denial of authorization of travel expenses.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act1 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office

1

5 U.S.C. §§ 8101-8193.

2

considers likely to cure, give relief, reduce the degree of the period of disability or aid in
lessening the amount of monthly compensation.2
Section 10.315 of Title 20 of the Code of Federal Regulations provides, in relevant part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel, [the
Office] will consider the availability of services, the employee’s condition and the
means of transportation. Generally 25 miles from the place of injury, the work
site or the employee’s home, is considered a reasonable distance to travel. The
standard form designated for [f]ederal employees to claim travel expenses should
be used to seek reimbursement under this section.”3
As the only limitation on the Office’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from known facts.4 The
Board has long held that the Office has broad discretion in approving services provided under the
Act.5
ANALYSIS
The Office accepted that appellant sustained a permanent aggravation of chemical
hypersensitivity due to factors of his federal employment. On February 21, 2006 the Office
requested that he submit a current medical report addressing his condition and its relationship to
federal employment. Appellant asked that the Office authorize payment of his travel expenses to
Dallas, Texas, to see his attending physician, Dr. Rea. He also requested that the Office
authorize medical testing by Dr. Rea. In decisions dated March 23 and September 22, 2006, the
Office denied payment of travel expenses for appellant to attend an appointment with Dr. Rea in
Dallas as it found that the distance from his residence to the physician’s office was not
reasonable.
While the Office authorized medical treatment by Dr. Rea and previously paid
appellant’s expenses incurred in securing medical treatment by the physician in 1999, the issues
of authorization for medical treatment and reimbursement of travel expenses for medical
treatment are separate and distinct. The Office may authorize medical treatment but determine
that the travel expense incurred for such authorized treatment was unnecessary or unreasonable.6
2

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

3

20 C.F.R. § 10.315.

4

See William B. Webb, 56 ECAB ___ (Docket No. 04-1413, issued November 23, 2004); Lecil E. Stevens, 49
ECAB 673 (1998).
5

See Wanda L. Campbell, 44 ECAB 633 (1993).

6

See Dr. Mira R. Adams, 48 ECAB 504 (1997).

3

Appellant requested that the Office authorize payment of travel expenses for his trip to
visit Dr. Rea, a drive of over 950 miles roundtrip. He is entitled to reimbursement for reasonable
and necessary travel expenses as provided in section 10.315. The regulation provides that a
reasonable distance to travel is generally 25 miles from the place of injury, the work site or the
employee’s home.7 In determining what constitutes a reasonable travel distance, the Office must
consider the availability of medical services in appellant’s area, his condition and the means of
transportation. The Office found that he did not reasonably need to seek medical treatment in
Dallas given the number of adequate specialists for his condition closer to his commuting area of
Jackson, Mississippi. The Office noted that 232 Board-certified internists and 17 physicians
Board-certified in allergy and immunology worked in the Jackson metropolitan area. Appellant
alleged that he was unable to obtain medical treatment in his area and submitted copies of letters
from the Office attempting to refer him for a second opinion examination. This is insufficient,
however, to establish that he is unable to obtain competent and appropriate medical care within
his commuting area given the number of available specialists.8
The Office has broad discretion in considering whether to reimburse or authorize travel
expenses. The Office properly considered the availability of services for appellant’s condition in
determining whether the distance was reasonable. As the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deduction from known facts.9 The Office properly considered the factors
enumerated in section 10.315 and denied appellant’s request for authorization for travel expenses
to see a physician in Dallas. The Board finds that the Office did not abuse its discretion by
denying authorization of travel expenses.
CONCLUSION
The Board finds that the Office did not abuse its discretion by denying appellant’s request
for reimbursement of travel expenses.

7

20 C.F.R. § 10.315.

8

See Julia A. Strickland, 54 ECAB 649 (2003).

9

See William B. Webb, supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated September 22, 2006 and the March 23,
2006 decision of the Office are affirmed.
Issued: October 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

